Citation Nr: 0941425	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic headaches with dizziness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from October 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In October 2004, the Veteran testified during a hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.

In October 2006, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  At that time, the 
Board noted that, in June 2004, the Veteran filed a claim of 
entitlement to service connection for diabetes mellitus.  
However, in a November 2004 rating decision, the RO indicated 
that he withdrew his claim in a September 14, 2004 statement.  
After review of that statement, the Board concluded that he 
did not withdraw his claim, and referred it to the RO for 
appropriate action.  However, there is no indication that the 
RO has yet considered the Veteran's claim for service 
connection for diabetes mellitus and the matter is, again, 
referred to the RO for consideration and adjudication.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

As noted, in October 2006, the Board remanded the Veteran's 
claim, in large measure, to afford him a new VA neurological 
examination to determine the current severity and all 
manifestations of his service-connected posttraumatic 
headaches with dizziness, and to allow the RO to consider 
whether an extraschedular evaluation was warranted under 
38 C.F.R. § 3.321 (2009).

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's October 2006 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

In this regard, the Board directed the RO to readjudicate the 
issue on appeal, "to include consideration of whether an 
extraschedular evaluation of increased disability is 
warranted under 38 C.F.R. § 3.321" (emphasis in the 
original).  However, the RO failed to consider an 
extraschedular evaluation in the December 2007 supplemental 
statement of the case (SSOC) as directed by the Board.  Id.

Further, the Board notes that the Veteran failed to report 
for a VA examination scheduled in October 2007 in conjunction 
with his claim.  But, in a January 2008 signed statement, his 
wife explained that he failed to report for the examination 
because he was arrested that day and detained at the Kitsap 
County Corrections facility in Port Orchard, Washington, 
since that date, pending a trial that was tentatively 
scheduled for May 2008, and she had his power of attorney.  
It is unclear if the Veteran remains at that corrections 
facility or another.  

Under such circumstances, however, VA still has a statutory 
obligation to assist veterans in the development of their 
claims.  Indeed, the duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement as such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In Bolton, the 
United States Court of Appeals for Veterans Claims remanded a 
case in which the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed 
necessary to attempt to examine the veteran.  Id.

The VA Adjudication Procedure Manual may be helpful in this 
instance.  It contains a provision for scheduling 
examinations of incarcerated veterans.  The Manual calls for 
the RO or the local Veterans Health Administration (VHA) 
Medical Examination Coordinator to confer with prison 
authorities to determine whether the veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2009).

Furthermore, during the pendency of the Veteran's appeal, 
there has been a change to 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, effective October 23, 2008.  See 73 Fed. Reg. 
54693 (Sept. 23, 2008).  The amendment applies to all 
applications for benefits received by VA on and after October 
23, 2008.  The old criteria will apply to applications 
received by VA before that date.  But, a Veteran whose 
residuals of traumatic brain injury (TBI) were rated by VA 
under a prior provision of 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, is permitted to request review under the new 
criteria, irrespective of whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  The effective date of any increase in disability 
compensation based solely on the new criteria would be no 
earlier than the effective date of the new criteria.  The 
effective date of any award, or any increase in disability 
compensation, based solely on these new rating criteria will 
not be earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations governing 
effective dates, 38 C.F.R. § 3.400, etc.  The rate of 
disability compensation will not be reduced based solely on 
these new rating criteria.  Accordingly, the Veteran should 
be notified that he is allowed to request to have his claim 
considered under the new evaluation of residuals of traumatic 
brain injury.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the Veteran 
with notice of the rating criteria 
contained in new Diagnostic Code 8045, 
effective October 23, 2008, and advise 
him that he is allowed to request to 
have his claim considered under the new 
evaluation of residuals of traumatic 
brain injury.

2.	After obtaining the necessary 
authorization from the Veteran (or his 
wife who holds his power of attorney), 
the RO/AMC should obtain and associate 
with the claims files all medical 
records regarding the Veteran's 
treatment at the Kitsap County 
Corrections facility in Port Orchard, 
Washington, and any other corrections 
facility in which he has been detained, 
for the period from October 2007 to the 
present.  All attempts to secure those 
records must be documented in the 
claims files.

3.	After the above records are obtained, 
the RO/AMC should take all reasonable 
measures to schedule the Veteran for VA 
examination by a physician who is a 
neurologist.  If the Veteran is 
incarcerated at the Kitsap County 
Corrections facility (or another 
corrections facility), confer with 
prison authorities to determine whether 
he may be escorted to a VA medical 
facility for the examination or if an 
examination at the prison is feasible 
by a neurologist or another appropriate 
examining physician at the corrections 
facility.  See M21-1MR, Part 
III.iv.3.A.11.d.  The examiner is 
requested to assess the current 
severity and all manifestations of the 
residuals of the Veteran's service-
connected post-traumatic headaches with 
dizziness.  The claims files should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  
Any neurological impairment due to 
brain trauma should also be identified.  
In addition, the examiner should state 
(i) whether the Veteran has "migraine" 
headaches and, if so, whether such 
headaches are the result of the 
service-connected head injury and (ii) 
whether the Veteran has multi-infarct 
dementia associated with head trauma.

4.	Thereafter, and following any other 
indicated development, the RO/AMC 
should prepare a new rating decision 
and readjudicate the appealed issue, to 
include consideration of whether an 
extraschedular evaluation of increased 
disability is warranted under 38 C.F.R. 
§ 3.321(b) (2009).  If the RO finds 
that the extraschedular criteria have 
been met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the appeal is 
denied, the Veteran and his 
representative should be provided a 
SSOC in accordance with 38 U.S.C.A. § 
7105 (West 2002) that includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  N 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


